Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 1 of 40

Jeffery J. Oven
Mark L. Stermitz
Jeffrey M. Roth

Peter C. Whitfield (PHV forthcoming)
Kathleen Mueller (PHV forthcomj
SIDLEY AUSTIN LLP

CROWLEY FLECK PLLP 1501 K Street, NW AUG 9 3

490 North 31st Street, Ste. 500 Washington, DC 20005 dy, 20
P.O. Box 2529 Telephone: 202-736-8000 Dist PIHIct Coun
Billings, MT 59103-2529 Email: pwhitfield@sidley.com  “*oug”*”2

Telephone: 406-252-3441

Email: joven@crowleyfleck.com
mstermitz@crowleyfleck.com
jroth@crowleyfleck.com

kmueller@sidley.com

Counsel for TransCanada Keystone Pipeline, LP and TC Energy Corporation

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
GREAT FALLS DIVISION

THE ASSINIBOINE AND SIOUX TRIBES
OF THE FORT PECK INIDAN
RESERAVATION,

Plaintiffs,
VS.

The U.S. DEPARTMENT OF THE
INTERIOR; DAVID BERNHARDT, in his
official capacity as Secretary of the Interior;
the BUREAU OF LAND MANAGEMENT;
JOHN MEHLHOFF, in his official capacity
as the State Director of the Montana/Dakotas
State Office of the Bureau of Land
Management; the U.S. ARMY CORPS OF
ENGINEERS; RYAN MCCARTHY; in his
official capacity as Secretary of the Army;
COLONEL JOHN L. HUDSON, P.E., in his
official capacity as District Commander of

 

CV 20-44-GF-BMM-JTJ

ANSWER BY
TRANSCANADA
KEYSTONE PIPELINE, LP
AND TC ENERGY
CORPORATION
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 2 of 40

the U.S. Army Corps of Engineers - Omaha
District,

Defendants.

 
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 3 of 40

TransCanada Keystone Pipeline, LP (“Keystone”) and TC Energy
Corporation (collectively “TC Energy”) hereby answer the Complaint submitted by
the Assiniboine and Sioux Tribes of the Fort Peck Indian Reservation
(“Plaintiffs”). TC Energy provides its responses in the numbered paragraphs
below, which correspond to the numbered paragraphs in the Complaint. In the
responses below, TC Energy replicates the headings from Plaintiffs’ Complaint.
TC Energy’s duplication of these headings does not constitute an admission or
response regarding any allegation contained in the headings.

I. INTRODUCTION

1. The allegations in the first and third sentences of this paragraph
constitute Plaintiffs’ characterization of their complaint, to which no response is
required. To the extent a responsive pleading is necessary, TC Energy denies the
allegations in the first and third sentences. Regarding the second sentence of this
paragraph, TC Energy admits that the Keystone XL pipeline would transport crude
oil from Alberta, Canada across certain federal land in Montana to Steele City,
Nebraska and denies all remaining allegations.

2. TC Energy denies the allegations in the first sentence of this
paragraph as vague. TC Energy is without knowledge or information sufficient to

admit or deny the allegations in the second sentence of this paragraph.
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 4 of 40

3. The allegations in the first sentence of this paragraph constitute
Plaintiffs’ characterization of their complaint, to which no response is required.
Regarding the second sentence of this paragraph, TC Energy admits that it received
authorization from the Bureau of Land Management (BLM) and U.S. Army Corps
of Engineers (Corps) to construct the Keystone XL pipeline under the Milk and
Missouri Rivers in northeastern Montana and denies the remaining allegations.

4. TC Energy is without knowledge or information sufficient to admit or
deny the allegations in this paragraph.

5. TC Energy is without knowledge or information sufficient to admit or
deny the allegations in this paragraph.

6. TC Energy admits that the closest point from Keystone XL to the
Reservation boundary is 0.25 miles and denies the remaining allegations in this
paragraph.

7. TransCanada denies the allegations in this paragraph.

8. TC Energy admits that the BLM and Corps relied on a Final
Supplemental Environmental Impact Statement issued in December 2019 (“2019
FSEIS”), a Final Supplemental Environmental Impact Statement from January
2014 (“2014 FSEIS”) is granting authorizations for Keystone XL and denies the
remaining allegations in this paragraph.

9. TransCanada denies the allegations in this paragraph.
~ Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 5 of 40

10.

Il. JURISDICTION AND VENUE

The claims in this paragraph constitute legal conclusions, to which no

response is required. TC Energy denies Plaintiffs’ claim that this Court has

jurisdiction.

11.

12.

TC Energy admits that venue is proper in this court.
Ill. PARTIES

The allegations in this paragraph purport to characterize the Federal

Register, which speaks for itself and is the best evidence of its contents.

13.

14.

15.

16.

17.

18.

19.

20.

TC Energy admits the allegations in this paragraph.
TC Energy admits the allegations in this paragraph.
TC Energy admits the allegations in this paragraph.
TC Energy admits the allegations in this paragraph.
TC Energy admits the allegations in this paragraph.
TC Energy admits the allegations in this paragraph.
TC Energy admits the allegations in this paragraph.
TC Energy admits the allegations in this paragraph.

IV. FACTS AND ALLEGATIONS

A. History of the Tribes and Establishment of the Fort Peck Reservation

21.

TC Energy is without knowledge or information sufficient to admit or

deny the allegations in this paragraph.
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 6 of 40

22. The allegations in the first sentence of this paragraph purport to
characterize the Act of April 15, 1874, ch. 96, 18 Stat. 28, 28-29 (“1874 Act”),
which speaks for itself and is the best evidence of its contents. TC Energy is
without knowledge or information sufficient to admit or deny the allegations in the
second sentence of this paragraph.

23. The allegations in this paragraph purport to characterize various
Congressional acts and agreements, which speak for themselves and are the best
evidence of their contents.

24. - The allegations in the first and second sentences of this paragraph
purport to characterize the 1888 Act, which speaks for itself and is the best
evidence of its content. TC Energy denies the allegations in the third sentence of
this paragraph.

25. TC Energy is without knowledge or information sufficient to admit or
deny the allegations in this paragraph.

26. The allegations in the first sentence of this paragraph purport to
characterize Supreme Court decisions in Menominee Tribe of Indians v. United
States, 391 U.S. 404 (1968) and United States v. Dion, 476 U.S. 734 (1986), which
speak for themselves and are the best evidence of their contents. TC Energy is
without knowledge or information sufficient to admit or deny the allegations in the

remaining sentences of this paragraph.
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 7 of 40

B. The Development of Water Projects on the Reservation.

27. TC Energy is without knowledge or information sufficient to admit or
deny the allegations in this paragraph.

28. The allegations in this paragraph purport to characterize the Supreme
Court’s decision in Winters v. United States, 207 U.S. 564 (1908) and the 1888
Act, which speak for themselves and are the best evidence of their content.

29. The allegations in the first sentence of this paragraph purport to
characterize the Act of May 30, 1908, ch. 237, § 2, 35 Stat. 558, 558 (“1908 Act”),
which speaks for itself and is the best evidence of its content. TC Energy is without
knowledge or information sufficient to admit or deny the allegations in the second,
fourth, and fifth sentences of this paragraph. The allegations in the third sentence
of this paragraph purport to characterize the Act of Aug. 24, 1912, ch. 388, § 10,
37 Stat. 518, 526 and Act of June 30, 1913, ch. 4, § 10, 38 Stat. 77, 90, which
speak for themselves and are the best evidence of their content.

30. Regarding the allegations in the first sentence of this paragraph, TC
Energy avers that the Wiota and Frazer intakes are located approximately 10.2 and
24.7 miles, respectively, from the Pipeline’s proposed crossing. TC Energy is
without knowledge or information sufficient to admit or deny the remaining

allegations in this paragraph.
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 8 of 40

31. The allegations in this paragraph purport to characterize the Fort-
Peck-Montana Water Compact (Compact), which speaks for itself and is the best
evidence of its content.

32. The allegations in this paragraph purport to characterize the Fort-
Peck-Montana Water Compact, which speaks for itself and is the best evidence of
its content.

33. The allegations in this paragraph purport to characterize the Fort Peck
Reservation Rural Water System Act of 2000, Pub. L. No. 106-382, 114 Stat. 1451
(“2000 Act”), which speaks for itself and is the best evidence of its content.

34. The allegations in the first and second sentences of this paragraph
purport to characterize the 2000 Act, which speaks for itself and is the best
evidence of its content. TC Energy is without knowledge or information sufficient
to admit or deny the allegations in the third sentence of this paragraph.

35. TC Energy is without knowledge or information sufficient to admit or
deny the allegations in this paragraph.

36. TC Energy admits the allegations in the first sentence of this
paragraph. TC Energy is without knowledge or information sufficient to admit or
deny the allegations in the remaining sentences of this paragraph.

37. TC Energy is without knowledge or information sufficient to admit or

deny the allegations in this paragraph.
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 9 of 40

C. The Proposed Pipeline

38. Regarding the allegations in the first sentence of this paragraph, TC
Energy admits that TransCanada Keystone Pipeline, LP is a Delaware limited
partnership wholly owned by TransCanada Keystone Pipeline LLC and
TransCanada Keystone Pipeline GP, LLP, which are wholly owned subsidiaries of
TC Energy Corporation, a Canadian public company organized under the laws of
Canada, and denies the remaining allegations. Regarding the allegations in the
second sentence of this paragraph, TC Energy admits that TransCanada Keystone
Pipeline, LP operates as an oil and gas transportation company and denies the
remaining allegations. Regarding the allegations in the third and fourth sentences
of this paragraph, TC Energy admits that TC Energy Corporation is a Canadian
public company headquartered in Calgary, Alberta, Canada and organized under
the laws of Canada, which owns TransCanada Keystone Pipeline, L.P. and denies
the remaining allegations. The allegations in the fourth sentence of this paragraph
purport to characterize Plaintiffs’ complaint to which no response is necessary.

39. TC Energy admits the allegations in this paragraph.

40. Regarding the allegations in the first sentence, TC Energy avers that
the construction easement is 85 feet wide in certain areas and 110 feet wide in

other areas. TC Energy admits the allegations in the second sentence of this

paragraph.
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 10 of 40

41. TC Energy admits the allegations in this paragraph.

42. Regarding the first sentence of this paragraph, TC Energy admits
Keystone XL will transport dilbit and denies the remaining allegations. Regarding
the allegations in the second sentence of this paragraph, TC Energy admits that
bitumen is one of the most dense and viscous types of crude oil and that diluent is
added to it in order to transport the material by pipeline, and denies the remaining
allegations. Regarding the allegations in the third sentence of this paragraph, TC
Energy admits that dilbit has different properties than other oils and denies the
remaining allegations.

43. TC Energy admits the allegations in the first and third sentences of
this paragraph. Regarding the allegations in the second sentence, TC Energy
admits that during weathering, the volatile constituents of dilbit evaporate and the
heavy compounds remain, and denies the remaining allegations. Regarding the
allegations in the fourth sentence, TC Energy admits that if heavy compounds sink
that they may adhere to sediment or other particles within the water column, and
denies all remaining allegations. The allegations in the fifth sentence of this
paragraph purport to characterize the 2019 Final Supplemental Environmental
Impact Statement (2019 FSEIS), which speaks for itself and is the best evidence of

its content.

10
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 11 of 40

44, TC Energy admits the allegations in the first sentence this
paragraph. Regarding the second sentence, TC Energy admits that removing
sunken bitumen can be more challenging than removing lighter oil, and denies the
remaining allegations. Regarding the third sentence, TC Energy admits that
bitumen has a slower rate of degradation than other oils and could persist in the
environment longer than other oils, and denies the remaining allegations.
Regarding the fourth sentence, TC Energy admits that a release of dilbit into the
Missouri River would likely remain there unless it is removed, and denies the
remaining allegations.

45. Regarding the allegations in the first sentence of this paragraph, TC
Energy avers that the Pipeline would cross the Milk River approximately nine
miles upstream from the western boundary of the Reservation and approximately
twenty-eight river miles upstream from where the Milk River flows into the
Missouri River on the Reservation. TC Energy admits the allegations in the second
sentence of this paragraph. TC Energy denies the allegations in the third sentence
of this paragraph.

D. The Law Applicable to the Proposed Pipeline

46. The allegations in the first through sixth sentences of this paragraph

purport to characterize the Pipeline and Hazardous Materials Safety Administration

(PHMSA) regulations and the Hazardous Liquid Pipeline Safety Act, which speak

11
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 12 of 40

for themselves and are the best evidence of their contents. The allegations in the
seven sentence of this paragraph constitute legal conclusions to which no response
is necessary.

47, TC Energy admits the allegations in the first, second, and third
sentences of this paragraph. The allegations in the fourth sentence of this paragraph
purport to characterize the BLM Record of Decision (ROD) and federal
regulations, which speak for themselves and are the best evidence of their content.

48. The allegations in this paragraph purport to characterize the Mineral
Leasing Act (MLA) and its implementing regulations, which speak for themselves
and are the best evidence of their content.

49, The allegations in this paragraph purport to characterize the MLA, |
which speaks for itself and is the best evidence of its content.

50. The allegations in this paragraph purport to characterize the MLA,
which speaks for itself and is the best evidence of its content.

51. The allegations in this paragraph purport to characterize the MLA and
its implementing regulations, which speak for themselves and are the best evidence
of their content.

52. The allegations in this paragraph purport to characterize the MLA

implementing regulations and BLM ROD, which speak for themselves and are the

best evidence of their content.

12
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 13 of 40

53. TC Energy admits the allegations in the first sentence of this
paragraph. The second and third sentences of this paragraph purport to characterize
the Rivers and Harbors Act (RHA), which speaks for itself and is the best evidence
of its content.

54. The allegations in this paragraph purport to characterize Department
of the Army regulations, which speak for themselves and are the best evidence of
their contents.

55. The allegations in this paragraph purport to characterize Department
of the Army regulations, which speak for themselves and are the best evidence of
their contents.

56. The allegations in this paragraph purport to characterize Circular No.
1165-2-220 (Sept. 10, 2018) and the BLM ROD, which speak for themselves and
are the best evidence of their content.

57. The allegations in this paragraph constitute legal conclusions to which
no response is required.

58. The allegations in this paragraph purport to characterize the National
Environmental Policy Act (NEPA) and Supreme Court decisions, which speak for

themselves and are the best evidence of their content.

13
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 14 of 40

59. The allegations in this paragraph purport to characterize NEPA and its
implementing regulations, which speak for themselves and are the best evidence of
their content.

60. The allegations in this paragraph purport to characterize NEPA
regulations and Circular No. 1165-2-220 and NEPA regulations, which speak for
themselves and are the best evidence of their content.

61. The allegations in this paragraph purport to characterize NEPA
regulations, which speak for themselves and are the best evidence of their content.
62. The allegations in this paragraph purport to characterize NEPA
regulations, which speak for themselves and are the best evidence of their content.
63. The allegations in this paragraph purport to characterize NEPA
regulations and various court decisions, which speak for themselves and are the

best evidence of their content.

64. The allegations in this paragraph purport to characterize NEPA
regulations, which speak for themselves and are the best evidence of their content.

65. The allegations in this paragraph purport to characterize NEPA
regulations, which speak for themselves and are the best evidence of their content.

66. The allegations in this paragraph purport to characterize Executive

Order 12898, which speaks for itself and is the best evidence of its content.

14
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 15 of 40

67. The allegations in this paragraph purport to characterize Council on
Environmental Quality (CEQ) guidance, which speaks for itself and is the best
evidence of its content.

68. The allegations in this paragraph purport to characterize CEQ
guidance, which speaks for itself and is the best evidence of its content.

69. The allegations in this paragraph purport to characterize CEQ
guidance, which speaks for itself and is the best evidence of its content.

70. The allegations in this paragraph purport to characterize CEQ
guidance, which speaks for itself and is the best evidence of its content.

71. The allegations in this paragraph purport to characterize various court
decisions, which speak for themselves and are the best evidence of their content.

72. The allegations in this paragraph purport to characterize the American
Indian Agricultural Resource Management Act of 1993, which speaks for itself and
is the best evidence of its content.

73. The allegations in the first sentence of this paragraph purport to
characterize the American Indian Religious Freedom Act (AIRFA), which speaks
for itself and is the best evidence of its content. The allegations in the second and |
third sentences purport to characterize the BLM and Department of Defense
AIRFA policies, which speak for themselves and are the best evidence of their

content.

15
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 16 of 40

E. The Agency Proceedings on TransCanada’s Permits.

74, The allegations in the first sentence of this paragraph purport to
characterize the 2014 FSEIS and 2019 FSEIS, which speak for themselves and are
the best evidence of their content. The allegations in the second sentence of this
paragraph purport to characterize the BLM and Corps RODs, which speak for
themselves and are the best evidence of their content.

75. TC Energy admits the allegations in this paragraph.

76. TC Energy admits the allegations in this paragraph.

77. The allegations in this paragraph purport to characterize decisions by
the Department of State (State) and NEPA regulations, which speak for themselves
and are the best evidence of their content.

78. TC Energy admits the allegations in the first sentence of this
paragraph. The allegations in the second and third sentence of this paragraph
purport to characterize the Temporary Payroll Tax Cut Continuation Act of 2011
and a Federal Register notice, which speak for themselves and are the best
evidence of their content.

79. TC Energy admits the allegations in this paragraph.

80. TC Energy admits the allegations in the first and third sentences of
this paragraph. The remaining allegations in this paragraph purport to characterize

the 2014 FSEIS, which speaks for itself and is the best evidence of its content.

16
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 17 of 40

81. The allegations in the first and fourth sentences of this paragraph
purport to characterize the 2014 FSEIS, which speaks for itself and is the best
evidence of its content. The allegations in this paragraph purport to characterize the
Exponent Report, which speaks for itself and is the best evidence of its content. TC
Energy denies the allegations in the third sentence of this paragraph. The
allegations in this paragraph purport to characterize public comment from the
Plaintiffs on the 2014 FSEIS, which speaks for itself and is the best evidence of its
content.

82. The allegations in the first sentence of this paragraph purport to
characterize a 2015 decision on the Keystone XL Presidential Permit application,
which speaks for itself and is the best evidence of its content. TC Energy admits
the allegations in the second sentence of this paragraph.

83. | TC Energy admits the allegations in the first and third sentences of
this paragraph. The allegations in the second sentence of this paragraph purport to
characterize a Presidential memorandum, which speaks for itself and is the best
evidence of its content. TC Energy admits the allegations in the third sentence of
this paragraph.

84. TC Energy admits the allegations in the first and second sentences of
this paragraph. TC Energy is without knowledge or information sufficient to admit

or deny the remaining allegations in this paragraph.

17
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 18 of 40

85. The allegations in this paragraph purport to characterize the 2017
Presidential Permit for Keystone XL, a complaint challenging that permit, and a
decision by the court in Indigenous Envil. Network v. U.S. Dep’t of State, 347 F.
Supp. 3d 561 (D. Mont. 2018), which speak for themselves and are the best
evidence of their content.

86. TC Energy admits the allegations in this paragraph.

87. TC Energy admits the allegations in this paragraph. |

88. The allegations in this paragraph purport to characterize Plaintiffs’
comments on the 2019 FSEIS, which speak for themselves and are the best
evidence of their contents.

89. The allegations in this paragraph purport to characterize Plaintiffs’
comments on the 2019 FSEIS, which speak for themselves and are the best
evidence of their contents.

90. The allegations in the first, third, and fourth sentences of this
paragraph purport to characterize Plaintiffs’ comments on the 2019 FSEIS, which
speak for themselves and are the best evidence of their contents. TC Energy denies
the allegations in the second sentence of this paragraph.

91. The allegations in this paragraph purport to characterize the 2019
FSEIS, which speaks for itself and is the best evidence of its content.

92. TC Energy denies the allegations in this paragraph.

18
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 19 of 40

93. The allegations in this paragraph purport to characterize Plaintiffs’
comments on the 2019 FSEIS and the 2019 FSEIS, which speak for themselves
and are the best evidence of their contents.

94. The allegations in this paragraph purport to characterize the 2014
FSEIS and 2019 FSEIS, which speak for themselves and are the best evidence of
their contents.

95. The allegations in this paragraph purport to characterize Plaintiffs’
comments on the 2019 FSEIS and the 2019 FSEIS, which speak for themselves
and are the best evidence of their contents.

96. The allegations in this paragraph purport to characterize the 2019
FSEIS, which speaks for itself and is the best evidence of its content.

97. TC Energy denies the allegations in the first and third sentences of
this paragraph. The allegations in the second sentence of this paragraph purport to
characterize the 2019 FSEIS, which speaks for itself and is the best evidence of its
content.

98. TC Energy denies the allegations in the first and second sentences of
this paragraph. The remaining allegations in this paragraph purport to characterize

the 2019 FSEIS, which speaks for itself and is the best evidence of its content.

19
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 20 of 40

99. The allegations in this paragraph purport to characterize comments by
the U.S. Environmental Protection Agency (“EPA”) and the 2019 FSEIS, which
speak for themselves and are the best evidence of their content.

100. The allegations in this paragraph purport to characterize the 2019
FSEIS, which speaks for itself and is the best evidence of its content. TC Energy
denies that the 2019 FSEIS is deficient under NEPA or the United States’ trust
responsibility to Plaintiffs.

101. TC Energy denies the allegations in the first sentence of this
paragraph. TC Energy is without knowledge or information sufficient to admit or
deny the allegations in the second and third sentences of this paragraph.

102. The allegations in this paragraph purport to characterize the 2019
FSEIS, which speaks for itself and is the best evidence of its content.

103. The allegations in this paragraph purport to characterize the 2017 Risk
Assessment, federal regulations and Plaintiffs’ comments on the 2019 FSEIS,
which speak for themselves and are the best evidence of their contents. TC Energy
denies that the analysis in the 2019 FSEIS is legally deficient.

104. The allegations in the first and second sentences of this paragraph
purport to characterize the 2017 Risk Assessment, which speaks for itself and is
the best evidence of its content. The allegations in the third sentence of this

paragraph are vague and TC Energy denies them on that basis.

20
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 21 of 40

105. The allegations in this paragraph purport to characterize the 2017 Risk
Assessment and PHMSA regulations, which speak for themselves and are the best
evidence of their content.

106. The allegations in the first and second sentences of this paragraph
purport to characterize the 2017 Risk Assessment, which speaks for itself and is
the best evidence of its content. The allegations in the third sentence of this
paragraph purport to characterize a PHMSA dataset, which speaks for itself and is
the best evidence of its content. TC Energy denies the allegations in the fourth
sentence of this paragraph.

107. The allegations in the first and second sentences of this paragraph are
vague and TC Energy denies them on that basis. TC Energy denies the allegations
in the third, fourth, fifth and sixth sentences of this paragraph.

108. The allegations in the first sentence of this paragraph constitute legal
conclusions to which no response is required. The allegations in the second
sentence of this paragraph purport to characterize the 2019 FSEIS, which speaks
for itself and is the best evidence of its content.

109. TC Energy denies the allegations in the first, second, and third
sentences of this paragraph. TC Energy is without knowledge or information

sufficient to admit or deny the allegations in the fourth, fifth, and sixth sentences

21
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 22 of 40

this paragraph. The allegations in the seventh and eighth sentences of this
paragraph constitute legal conclusions to which no response is required.

110. The allegations in this paragraph purport to characterize the 2019
FSEIS, which speaks for itself and is the best evidence of its content. TC Energy
denies that the 2019 FSEIS is legally deficient or that the BLM and Corps violated
NEPA.

111. TC Energy admits the allegations in the first sentence of this
paragraph. The allegations in the second sentence of this paragraph purport to
characterize the BLM ROM, which speaks for itself and is the best evidence of its
content. TC Energy denies that BLM violated NEPA.

112. The allegations in this paragraph purport to characterize the BLM
ROD, which speaks for itself and is the best evidence of its content. TC Energy
denies the allegations in the fifth sentence of this paragraph.

113. TC Energy admits the allegations in the first sentence of this
paragraph. TC Energy is without knowledge or information sufficient to admit or
deny the allegations in the second sentence of this paragraph.

114. The allegations in this paragraph purport to characterize the Corps
ROD, which speaks for itself and is the best evidence of its content.

115. The allegations in this paragraph purport to characterize the Corps

ROD, which speaks for itself and is the best evidence of its content.

22
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 23 of 40

116. The allegations in the first, second, third, and fourth sentences of this
paragraph purport to characterize the Corps ROD and 2019 FSIES, which speak
for themselves and are the best evidence of their content. TC Energy denies the
allegations in the fifth sentence of this paragraph.

117. The allegations in the first sentence of this paragraph purport to
characterize the BLM ROD and Corps ROD, which speak for themselves and are
the best evidence of their content. TC Energy denies the allegations in the second
sentence of this paragraph.

118. TC Energy denies the allegations in this paragraph.

119. TC Energy admits the allegations in this paragraph.

120. TC Energy admits the allegations in the first, second, and third
sentences of this paragraph. TC Energy is without knowledge or information
sufficient to admit or deny the remaining allegations in this paragraph.

121. The allegations in this paragraph purport to characterize public health
guidelines and articles published by the Centers for Disease Control and
Prevention (CDC), which speak for themselves and are the best evidence of their
contents.

122. The allegations in this paragraph purport to characterize articles
published by the CDC, which speak for themselves and are the best evidence of

their contents.

23
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 24 of 40

123. TC Energy is without knowledge or information sufficient to admit or
deny the allegations in this paragraph.

124. TC Energy is without knowledge or information sufficient to admit or
deny the allegations in this paragraph.

125. The allegations in the first and second sentences of this paragraph
purport to characterize emergency declarations by President Trump and Governor
Bullock, which speak for themselves and are the best evidence of their content. TC
Energy is without knowledge or information sufficient to admit or deny the
remaining allegations in this paragraph.

126. TC Energy admits the allegations in the first and fourth sentences of
this paragraph. The allegations in the second and third sentences of this paragraph
purport to characterize news articles, which speak for themselves and are the best
evidence of their content.

127. TC Energy is without knowledge or information sufficient to admit or
deny the allegations in this paragraph.

128. TC Energy is without knowledge or information sufficient to admit or
deny the allegations in this paragraph.

129. The allegations in this paragraph purport to characterize a news

article, which speaks for itself and is the best evidence of its content.

24
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 25 of 40

130. TC Energy admits the allegations in the first sentence of this
paragraph. The allegations in this paragraph purport to characterize various news
articles, which speak for themselves and are the best evidence of their contents.

131. TC Energy is without knowledge or information sufficient to admit or
deny the allegations in the first sentence of this paragraph. The allegations in the
second, third, fourth and fifth sentences of this paragraph purport to characterize
various publications which speak for themselves and are the best evidence of their
content.

132. Regarding the allegations in the first sentence, TC Energy admits the
2014 and 2019 FSEIS did not address impacts of COVID-19, and denies the
remaining allegations. The allegations in this paragraph purport to characterize the
2014 FSEIS, which speaks for itself and is the best evidence of its content.

133. The allegations in this paragraph purport to characterize an order from
this court, which speaks for itself and is the best evidence of its content.

134. The allegations in the first and second sentences of this paragraph
purport to characterize the 2019 FSEIS, which speaks for itself and is the best
evidence of its content. The allegations in the third sentence are vague and TC

Energy denies them on that basis.

25
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 26 of 40

135. TC Energy admits that the 2019 FSEIS did not analyze potential
impacts to oil prices from COVID-19 and denies the remaining allegations in this
paragraph.

COUNT I
Defendants’ Analysis of Environmental Effects on the Tribes of the Pipeline’s
Proposed Missouri and Milk River Crossings Is Arbitrary and Capricious in
Violation of NEPA, the United States’ Trust Responsibility to the Tribes, and
the APA

136. TC Energy incorporates by reference its foregoing answers to all
foregoing paragraphs of the Complaint as if fully set forth herein

137. The allegations in this paragraph constitute legal conclusions to which
no response is required.

138. TC Energy responds to the items as follows:

A. The allegations purport to characterize the 1888 Act, which speaks for
itself and is the best evidence of its content.

B. The allegations in this paragraph purport to characterize the Supreme
Court’s decision in Winters v. United States, 207 U.S. 564 (1908),
which speaks for itself and is the best evidence of its content.

C. The allegations in the first sentence of this paragraph purport to

characterize various acts of Congress, which speak for themselves and

are the best evidence of their content. TC Energy is without

26
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 27 of 40

knowledge or information sufficient to admit or deny the allegations
in the second sentence of this paragraph.

D. TC Energy is without knowledge or information sufficient to admit or
deny the allegations in the first sentence of this paragraph. The
allegations in the second sentence of this paragraph purport to
characterize the Fort-Peck-Montana Water Compact, which speaks for
itself and is the best evidence of its content.

E. The allegations in this paragraph purport to characterize the 2000 Act,
which speaks for itself and is the best evidence of its content.

139. The allegations in this paragraph purport to characterize NEPA and its
implementing regulations, which speak for themselves and are the best evidence of
their contents.

140. TC Energy denies the allegations in this paragraph.

141. The allegations in the first sentence of this paragraph purport to
characterize the 2019 FSEIS and BLM ROD, which speak for themselves and are
the best evidence of their contents. TC Energy denies the allegations in the second
sentence of this paragraph.

142. TC Energy denies the allegations in the first sentence of this
paragraph. The allegations in the second sentence of this paragraph purport to

characterize the 2017 Risk Assessment, which speaks for itself and is the best

27
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 28 of 40

evidence of its content. The allegations in the third and fourth sentences of this
paragraph purport to characterize PHMSA regulations, which speak for themselves
and are the best evidence of their content.

143. The allegations in the first and second sentences of this paragraph
purport to characterize PHMSA regulations, which speak for themselves and are
the best evidence of their content. TC Energy denies the allegations in the third
sentence of this paragraph.

144. TC Energy denies the allegations in this paragraph.

145. TC Energy denies the allegations in this paragraph.

146. TC Energy denies the allegations in the first, second, fourth, fifth,
sixth and seventh sentences of this paragraph. The allegations in the third sentence
this paragraph purport to characterize the BLM ROD, which speaks for itself and is
the best evidence of its content.

147. TC Energy denies the allegations in this paragraph.

148. The allegations in the first sentence of this paragraph purport to
characterize the 2019 FSEIS and BLM ROD, which speak for themselves and are
the best evidence of their contents. The allegations in the second sentence are
vague and TC Energy denies them on that basis.

149. TC Energy denies the allegations in this paragraph.

28
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 29 of 40

150. The allegations in the first sentence of this paragraph purport to
characterize the BLM ROD and Corps ROD, which speak for themselves and are
the best evidence of their content. TC Energy denies the remaining allegations in
this paragraph.

151. The allegations in the first, second, and third sentences of this
paragraph purport to characterize the 2014 FSEIS, 2019 FSEIS and Plaintiffs’
comments on the 2019 FSEIS, which speak for themselves and are the best
evidence of their contents. TC Energy denies the allegations in the fourth sentence
of this paragraph.

152. TC Energy denies the allegations in this paragraph.

153. TC Energy denies the allegations in this paragraph.

COUNT II
Defendants’ Environmental Justice Analysis Is Arbitrary and Capricious in
Violation of NEPA and the APA

154, TC Energy incorporates by reference its foregoing answers to all
foregoing paragraphs of the Complaint as if fully set forth herein.

155. The allegations in this paragraph purport to characterize Executive
Order 12898, CEQ guidance and various court decisions, which speak for

themselves and are the best evidence of their contents.

29
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 30 of 40

156. The allegations in the first sentence are vague and TC Energy denies
them on that basis. The allegations in the second sentence of this paragraph
purport to characterize CEQ guidance, which speaks for itself and is the best
evidence of its content.

157. TC Energy denies the allegations in the first sentence of this
paragraph. The remaining allegations in this paragraph purport to characterize the
2019 FSEIS, which speaks for itself and is the best evidence of its content.

158. The allegations in this paragraph purport to characterize the 2019
FSEIS, which speaks for itself and is the best evidence of its content.

159. TC Energy denies the allegations in the first, second, fifth and sixth
sentences of this paragraph. The allegations in the third and fourth sentences of this
paragraph purport to characterize the 2019 FSEIS, which speaks for itself and is
the best evidence of its content.

160. TC Energy denies the allegations in the first sentence of this
paragraph. The allegations in the second sentence of this paragraph purport to
characterize the BLM ROD, which speaks for itself and is the best evidence of its
content.

161. TC Energy is without knowledge or information sufficient to admit or
deny the allegations in this paragraph.

162. TC Energy denies the allegations in this paragraph.

30
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 31 of 40

COUNT III

Defendants’ Evaluation of Mitigation Measures Is Arbitrary and Capricious
in Violation of NEPA and the APA

163. TC Energy incorporates by reference its foregoing answers to all
foregoing paragraphs of the Complaint as if fully set forth herein.

164. The allegations in this paragraph purport to characterize NEPA, its
implementing regulations and court decisions, which speak for themselves and are
the best evidence of their contents.

165. TC Energy denies the allegations in the first, second, fourth and fifth
sentences this paragraph. The allegations in the third sentence of this paragraph
purport to characterize the 2019 FSEIS, which speaks for itself and is the best
evidence of its content.

166. The allegations in the first, second, and third sentences of this
paragraph purport to characterize the BLM ROD and 2014 FSEIS, which speak for
themselves and are the best evidence of their contents. The allegations in the
fourth sentence of this paragraph purport to characterize Plaintiffs’ comments,
which speak for themselves and are the best evidence of their contents. TC Energy
denies the allegations in the fifth and sixth sentences of this paragraph.

167. The allegations in the first and second sentences of this paragraph
purport to characterize the Corps ROD and BLM ROD, which speak for

themselves and are the best evidence of their contents. The allegations in the third

31
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 32 of 40

sentence of this paragraph constitute a legal conclusion to which no response is
required.
168. TC Energy denies the allegations in this paragraph.
169. TC Energy denies the allegations in this paragraph.
170. TC Energy denies the allegations in this paragraph.
171. TC Energy denies the allegations in this paragraph.
COUNT IV

Defendants’ Analysis of Indirect Effects of TransCanada’s Construction
Activities Is Arbitrary and Capricious in Violation of NEPA and the APA

172. The allegations in this paragraph purport to characterize NEPA and
its implementing regulations, which speak for themselves and are the best evidence
of their contents.

173. TC Energy denies the allegations in this paragraph.

174. TC Energy denies the allegations in this paragraph.

175. TC Energy denies the allegations in this paragraph.

COUNT V

Defendants’ Failure to Supplement the 2014 FSEIS and 2019 FSEIS Is
Arbitrary and Capricious in Violation of NEPA and the APA

176. The allegations in this paragraph purport to characterize NEPA, its
implementing regulations and court decisions, which speak for themselves and are

the best evidence of their contents.

32
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 33 of 40

177. TC Energy admits the allegations in the first sentence of this
paragraph. TC Energy is without knowledge or information sufficient to admit or
deny the remaining allegations in this paragraph.

178. TC Energy admits the allegations in the first sentence of this
paragraph. The allegations in the second sentence of this paragraph are vague and
TC Energy denies them on that basis. TC Energy denies the allegations in the third
sentence of this paragraph.

179. TC Energy is without knowledge or information sufficient to admit or
deny the allegations in the first, second and third sentences of this paragraph. TC
Energy denies allegations in the fourth sentence of this paragraph.

180. The allegations in the first sentence of this paragraph are vague and
TC Energy denies them on that basis. TC Energy admits the allegations in the
second sentence of this paragraph. TC Energy is without knowledge or
information sufficient to admit or deny the allegations in the third sentence of this
paragraph.

181. TC Energy is without knowledge or information sufficient to admit or
deny the allegations in the first and third sentences of this paragraph. The
allegations in the second sentence of this paragraph purport to characterize the
2019 FSIES, which speaks for itself and is the best evidence of its content. TC

Energy denies the remaining allegations in this paragraph.

33
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 34 of 40

182. TC Energy denies the allegations in this paragraph.
COUNT VI

Defendants Breached the United States’ Trust Responsibility to the Tribes to
Ensure a Safe and Adequate Water Supply

183. TC Energy incorporates by reference its foregoing answers to all
foregoing paragraphs of the Complaint as if fully set forth herein.

184. TC Energy is without knowledge or information sufficient to admit or
deny the allegations in this paragraph.

185. The allegations in the first sentence constitute legal conclusions to
which no response is required. The allegations in the second sentence of this
paragraph purport to characterize a Supreme Court decision, which speaks for
itself and is the best evidence of its content.

186. The allegations in this paragraph purport to characterize the 2000 Act,
which speaks for itself and is the best evidence of its content.

187. The allegations in the first sentence constitute legal conclusions to
which no response is required. TC Energy denies the remaining allegations in this
paragraph.

188. TC Energy denies the allegations in this paragraph.

34
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 35 of 40

COUNT VII

Defendants Breached the United States’ Trust Responsibility to the Tribes to
Protect the Irrigation Project

189. TC Energy incorporates by reference its foregoing answers to all
foregoing paragraphs of the Complaint as if fully set forth herein.

190. The allegations in the first sentence constitute legal conclusions to
which no response is required. The remaining allegations purport to characterize
the 1908 Act and 1887 Act, which speak for themselves and are the best evidence
of their content.

191. The allegations in this paragraph purport to characterize the 1908 Act,
which speaks for itself and is the best evidence of its content.

192. The allegations in this paragraph purport to characterize the 1908 Act,
which speaks for itself and is the best evidence of its content.

193. TC Energy is without knowledge or information sufficient to admit or
deny the allegations in the first sentence of this paragraph. The allegations in the
second sentence of this paragraph purport to characterize the Fort Peck-Montana
Compact, which speaks for itself and is the best evidence of its content.

194. TC Energy is without knowledge or information sufficient to admit or
deny the allegations in this paragraph.

195. The allegations in the first sentence of this paragraph constitute legal

conclusions to which no response is required. TC Energy denies the allegations in

35
Case 4:20-cv-00044-BMM-JTJ Document 29. Filed 08/04/20 Page 36 of 40

the second, third, and fourth sentences of this paragraph. TC Energy denies the
allegations in the fifth and sixth sentences of this paragraph.

196. TC Energy denies the allegations in this paragraph.

COUNT VIII
The Corps’ Public Interest Determination was Arbitrary and Capricious

197. TC Energy incorporates by reference its foregoing answers to all
foregoing paragraphs of the Complaint as if fully set forth herein.

198. The allegations in this paragraph purport to characterize the RHA,
which speaks for itself and is the best evidence of its content.

199. The allegations in this paragraph purport to characterize the Corps’
regulations and Circular No. 1165-2-220, which speak for themselves and are the
best evidence of their contents.

200. The allegations in this paragraph purport to characterize the Corps’
regulations and policy documents, which speak for themselves and are the best
evidence of their contents.

201. The allegations in the first, second and fourth sentences of this
paragraph purport to characterize the BLM ROD and Corps ROD, which speak for
themselves and are the best evidence of their contents. TC Energy denies the
remaining allegations in this paragraph.

202. TC Energy denies the allegations in this paragraph.

36
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 37 of 40

203. TC Energy denies the allegations in this paragraph.
COUNT IX
BLM’s Grant of the ROW was Made in Excess of Statutory Authority

204. TC Energy incorporates by reference its foregoing answers to all
foregoing paragraphs of the Complaint as if fully set forth herein.

205. The allegations in this paragraph purport to characterize the MLA,
which speaks for itself and is the best evidence of its content.

206. TC Energy denies the allegations in the first sentence of this
paragraph. Regarding the second sentence, TC Energy admits that the BLM relied
on the 2011 FEIS, 2014 FSEIS and 2019 FSEIS and denies all remaining
allegations.

207. TC Energy denies the allegations in this paragraph.

208. TC Energy denies the allegations in this paragraph.

209. TC Energy denies the allegations in this paragraph.

RELIEF REQUESTED

The remainder of the Complaint constitutes Plaintiffs’ request for relief. TC

Energy denies that Plaintiffs are entitled to the relief requested or any relief.
GENERAL DENIAL

TC Energy denies any allegations of the Complaint that are not specifically

admitted above.

37
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 38 of 40

AFFIRMATIVE AND OTHER DEFENSES
TC Energy asserts the following defenses to the claims made in the
Complaint:

1. The Court lacks subject matter jurisdiction over Plaintiffs’ claims.

2. Plaintiffs lack standing to bring their claims.

3. Plaintiffs’ claims challenge actions of federal agencies that are not

reviewable under the Administrative Procedure Act because they are not
“final agency action.”

4. Plaintiffs’ claims are barred by res judicata and collateral estoppel.

5. Plaintiffs’ claims fail to state a claim upon which relief can be granted.
WHEREFORE, TC Energy requests that the Court dismiss the Complaint in its
entirety, render judgment for Defendants, and grant Defendants any further relief
that the nature of the case and justice may require.

Dated: August 3, 2020 Respectfully submitted,

 

ark L. Stermitz
Jeffrey M. Roth
CROWLEY FLECK PLLP

490 North 31st Street, Ste. 500

P,Q. Box 2529

Billings, MT 59103-2529

Telephone: 406-252-3441

Email: joven@crowleyfleck.com
mstermitz@crowleyfleck.com
jroth@crowleyfleck.com

38
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 39 of 40

Counsel for TransCanada Keystone
Pipeline LP and TC Energy
Corporation

39
Case 4:20-cv-00044-BMM-JTJ Document 29 Filed 08/04/20 Page 40 of 40

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing will be served via the Court’s

CM/ECF system on all counsel of record once accepted by the Court.

IL PeR

J fine fey M. Roth

40
